         Case 7:19-cv-05581-KMK Document 25 Filed 04/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JAWAID I. KHAN,

                              Plaintiff,

                             -v-                                    19-CV-5581 (KMK)

 DUNWOODIE GAS STATION, INC., YONKERS                                    ORDER
 AUTO CENTER, INC., REYAD MUSSA, and
 RAYMOND ALBANO

                              Defendants.


KENNETH M. KARAS, United States District Judge:

       In view of the recent settlement resolving “all issues” in this case, (see Dkt. No. 24), the

Parties shall submit their proposed settlement agreement and supporting memorandum of law no

later than April 30, 2021.

SO ORDERED.

DATED:         April 12, 2021
               White Plains, New York
                                                      ____________________________________
                                                      KENNETH M. KARAS
                                                      UNITED STATES DISTRICT JUDGE
